Name: 79/738/EEC: Commission Decision of 2 August 1979 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of expenditure incurred during 1977 on aids relating to the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-08-24

 Avis juridique important|31979D073879/738/EEC: Commission Decision of 2 August 1979 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of expenditure incurred during 1977 on aids relating to the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (Only the English text is authentic) Official Journal L 216 , 24/08/1979 P. 0025 - 0025****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 15 . ( 2 ) OJ NO L 326 , 27 . 11 . 1973 , P . 17 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . COMMISSION DECISION OF 2 AUGUST 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE UNITED KINGDOM OF EXPENDITURE INCURRED DURING 1977 ON AIDS RELATING TO THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 79/738/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/161/EEC OF 17 APRIL 1972 CONCERNING THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE ( 1 ), AS LAST AMENDED BY DIRECTIVE 73/358/EEC ( 2 ), AND IN PARTICULAR ARTICLE 14 ( 2 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE UNITED KINGDOM TO IMPLEMENT DIRECTIVE 72/161/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 11 OF THE SAID DIRECTIVE ; WHEREAS THE UNITED KINGDOM HAS MADE AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED ON AIDS GRANTED DURING 1977 FOR THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE ; WHEREAS THE APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM AND IN ACCORDANCE WITH THE REQUIREMENTS OF COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ), AND ALSO WITH THE PAYMENTS ON ACCOUNT WHICH CAN BE AGREED ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE EXPENDITUE OF POUND ST . 62 854.26 , BROKEN DOWN AS FOLLOWS : - UNDER TITLE I : POUND ST . 11 771.70 - UNDER TITLE II : POUND ST . 51 082.56 HAS BEEN INCURRED UNDER THE CONDITIONS LAID DOWN IN DIRECTIVE 72/161/EEC ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 25 % THEREOF , I.E . POUND ST . 15 713.06 ; WHEREAS A PAYMENT ON ACCOUNT OF POUND ST . 11 784.80 HAS BEEN GRANTED IN APPLICATION OF ARTICLE 14 ( 3 ) OF DIRECTIVE 72/161/EEC AND OF ARTICLE 4 ( 1 ) OF DECISION 74/581/EEC ; WHEREAS A BALANCE OF POUND ST . 3 928.26 SHOULD THEREFORE BE GRANTED TO THE MEMBER STATE CONCERNED ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE UNITED KINGDOM DURING 1977 IN RESPECT OF AIDS RELATING TO THE PROVISION OF SOCIO-ECONOMIC GUIDANCE FOR AND THE ACQUISITION OF OCCUPATIONAL SKILLS BY PERSONS ENGAGED IN AGRICULTURE SHALL BE POUND ST . 15 713.06 . THE BALANCE OF THE CONTRIBUTION , I.E . POUND ST . 3 928.26 SHALL BE PAID TO THE UNITED KINGDOM . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 2 AUGUST 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT